Plaintiff in error, E.L. Long, was convicted of having on the 9th day of October, 1917, intoxicating liquors in his possession with the intent to sell the same and alleging said offense to be the second offense, said defendant having been convicted in the county court of Tulsa county on the 11th day of May, 1917, of the same offense. From the judgment rendered on the verdict he appeals. This is a companion case of Long v. State, 17 Okla. Cr. ___, 192 P. 427, this day decided. The Attorney General has filed a confession of error based on the same exceptions, and the judgment must be reversed on the authority of McAlester v. State,16 Okla. Cr. 70, 180 P. 718.
Accordingly the judgment is reversed. *Page 740